QR\ G\\\~A  ~ 1:18-cv-02253-LLS
         Case 1:18-cv-02253-LLS Document
                                Document 197
                                         199 Filed
                                             Filed 02/16/21
                                                   02/18/21 Page
                                                            Page 11 of
                                                                    of 11


     Sheppard Mullin                                                             Sheppard, Mullin , Richter & Hampton LLP
                                                                                 30 Rockefeller Plaza
                                                                                 New York , New York 10112-0015
                                                                                 212.653.8700 main
                                                                                 212.653.8701 fax
                                                                                 www .sheppardmullin.com

                                                                                 Dylan J . Price

                   MEMO ENDORSED                                                 310.228.2264 direct
                                                                                 dprice@sheppardmullin .com


                                                                                 February 16, 2021

     BYECF                   ~
     The Honorable Louis L. S nton                                                          '·USDC SONY
     United States District Ju e
                                                                                             DOCl.iME~T
     United States District Court, Southern District of New York
     Daniel Patrick Moynihan United States Courthouse                                        ELECTRO\:JC.-\LLY FILED
     500 Pearl Street                                                                        DOC#:
     New York, NY 10007-1312                                                                          .D-:-J-.l-1f"""'{-~-I~
                                                                                             DATEF-IL-E-
             Re:     Chanel, Inc. v. WGACA, LLC, et al., 18-cv-02253 (LLS)

     Dear Judge Stanton:

             This law firm represents plaintiff Chanel, Inc. ("Chanel") in the above-referenced matter. Pursuant
     to Your Honor's Individual Practices in Civil Cases Rule 3.B, we write to respectfully request that Your
     Honor issue an order permitting Chanel to file under seal Chanel ' s letter motion to compel the WGACA
     Defendants ("Defendants") to serve amended responses and produce Rule 30(b)(6) witnesses. Chanel's
     letter motion contains copious citations to recent deposition testimony, which are also exhibits to the letter _     · L
     motion, and pursuant to the parties ' Stipulated Protective Order these depositions are to be maintained ~ \ , : .
     confidential until fourteen days after their receipt. That time period has not passed and Chanel requests:lat     .,{"'c>   ,\irz-
     the brief and exhibits be temporarily filed under seal on this ground. Chanel will file a redacted version of         v\
     the brief and exhibits once the designations regarding these new depositions have been clarified.                wV1' }     1
             Thank you for your attention to this matter.                                                                ~J ~
                                                                                                       ,~, ~·¼, ""
                                                                                                     .~ ~
                                                                                                                                  1 1~~_    ,J
                                                            Respectfully submitted,
                                                                                                      \I               ~$           -_:;..j ~
                                                            Isl Dy lan J Price
                                                                                                           s.tv6~ .                        ~-
                                                            Dy Ian J. Price                                       J.   . ~µi,- - ~ ~
                                                                                                           a,W'          •      \... - ~

                                                                                                                   L~
     cc:     All Counsel of Record
                                                                                                                             '). , ll"l').;?
